DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/24/2021 has been entered. Claim 1 has been amended and new claims 9-12 have been added. Therefore, claims 1-12 are now pending in the application.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Landry, JR. (US — 2004/0113337 A1) discloses Elastomeric Bushing comprising:
an inner cylinder (48, fig: 3-5), an outer cylinder (42, Fig: 3-5) arranged radially outside the inner cylinder (Fig: 3-5), and an elastic body (44, 46, 60, 66, Fig: 3-5) connecting the inner cylinder and the outer cylinder (Fig: 3-5), wherein
the elastic body (44, 46, 60, 66) is provided with a low-rigidity portion (the portion at elongated voids 50, Fig: 3-5) that extends a predetermined length in a circumferential direction and lowers rigidity in a radial direction ([0029] — [0034], Fig: 3-5).

a circumferential center of the convex portion is arranged to be shifted to one side in the circumferential direction with respect to a circumferential center of the low-rigidity portion.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-12 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657